     Case: 5:18-cr-00084-KKC Doc #: 37 Filed: 12/17/18 Page: 1 of 2 - Page ID#: 450



                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION AT LEXINGTON
                                 CRIMINAL NO. 5:18-CR-84-KKC

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.

CLARENCE MICHEL, JR.                                                            DEFENDANT

                    MOTION TO WITHDRAW BY ATTORNEY R. BURL McCOY
                     AND THE LAW FIRM OF STOLL KEENON OGDEN PLLC
                     AS COUNSEL FOR DEFENDANT CLARENCE MICHEL, JR.

         Come attorney R. Burl McCoy and the Law Firm of Stoll Keenon Ogden PLLC, through

undersigned counsel, and, pursuant to LCrR 57.6, move to withdraw from the representation of

Defendant Clarence Michel, Jr. in this matter.

         As grounds for the Motion, attorney McCoy recently left Stoll Keenon Ogden PLLC and is

now practicing law with the firm of Nash Marshall, PLLC. A potential conflict of interest

prevents attorney McCoy from continuing to represent Defendant Michel. Other attorneys of

record for Defendant Michel, namely attorneys David J. Guarnieri and Jason R. Hollon of the law

firm of McBrayer, McGinnis, Leslie & Kirkland, PLLC, will continue to represent Defendant

Michel in this matter. Based on conversations with attorney Guarnieri, undersigned counsel

understands that Defendant Michel consents to allowing attorney McCoy and the Law Firm of

Stoll Keenon Ogden PLLC to withdraw. Moreover, as attorneys Guarnieri and Hollon will remain

counsel of record for Defendant Michel, an Order granting this Motion to Withdraw should not

affect the progression of this matter or the Court’s calendar in any way.

         Undersigned counsel further affirms, based on a review of the PACER Docket and the

Court’s December 12, 2018 Order [DE# 36] continuing the trial of this matter to February 11,
  Case: 5:18-cr-00084-KKC Doc #: 37 Filed: 12/17/18 Page: 2 of 2 - Page ID#: 451



2019, that (1) this Motion is not made within twenty-one (21) days of trial or a hearing on any

motion for judgment or dismissal; and (2) counsel has served a copy of this Motion on the

Defendant, through his attorneys Guarnieri and Hollon.

         Wherefore, for good cause shown, attorney R. Burl McCoy and the law firm of Stoll

Keenon Ogden PLLC respectfully request that the Court grant the Motion and permit them to

withdraw as counsel of record for Defendant Clarence Michel, Jr.

                                                   Respectfully submitted,

                                                   s/ Shannon A. Singleton
                                                   Shannon A. Singleton
                                                   General Counsel
                                                   Stoll Keenon Ogden PLLC
                                                   300 West Vine Street, Suite 2100
                                                   Lexington, KY 40507-1801
                                                   Telephone: (859) 231-3000
                                                   Fax: (859) 253-1093
                                                   AJ.Singleton@skofirm.com
                                                   COUNSEL FOR MOVANTS ATTORNEY R.
                                                   BURL McCOY AND THE LAW FIRM OF STOLL
                                                   KEENON OGDEN PLLC (COUNSEL OF
                                                   RECORD FOR DEFENDANT CLARENCE
                                                   MICHEL, JR.)


                                   CERTIFICATE OF SERVICE


        I hereby certify that on December 17, 2018, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which shall automatically serve all
counsel of record.


                                                   s/Shannon A. Singleton
                                                   COUNSEL FOR MOVANTS

999999.122498/7829755.1
